         Case 1:18-cv-10530-FDS Document 37 Filed 07/02/19 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
ATAIN SPECIALTY INSURANCE CO.,         )
                                       )
            Plaintiff,                 )
                                       )                   Civil Action No.
      v.                               )                   18-10530-FDS
                                       )
BOSTON RICKSHAW LLC,                   )
DENNIS SUOZZI,                         )
LAURA GENTRY REAGAN, and               )
ROBERT REAGAN,                         )
                                       )
            Defendants.                )
_______________________________________)

               MEMORANDUM AND ORDER ON PLAINTIFF’S MOTION
                    FOR JUDGMENT ON THE PLEADINGS

SAYLOR, J.

       This is an action for declaratory judgment concerning the existence of insurance

coverage. Plaintiff Atain Specialty Insurance Company seeks a declaration that it has no duty to

defend or indemnify defendants Boston Rickshaw LLC and Dennis Suozzi in an action brought

by Laura Gentry Reagan and Robert Reagan in state court.

       Atain has filed a motion for judgment on the pleadings under Fed. R. Civ. P. 12(c). For

the following reasons, the motion will be granted.

I.     Background

       A.      Factual Background

               1.     The Underlying Action

       The following facts appear as alleged in the Reagans’ complaint in the underlying state

action. See Laura Gentry Reagan and Robert Reagan v. Dennis Suozzi and Boston Rickshaw
          Case 1:18-cv-10530-FDS Document 37 Filed 07/02/19 Page 2 of 9



LLC, No. 1684-cv-02697 (Mass. Super. Ct.).

       On September 8, 2013, Laura Gentry Reagan and her husband Robert Reagan entered a

pedicab on Charles Street in Boston, Massachusetts. (Underlying Comp. ¶ 15). The pedicab was

licensed and registered to Boston Rickshaw LLC and was operated by Dennis Suozzi, an

employee of Boston Rickshaw. (Id. ¶ 8-9).

       During the Reagans’ ride, Suozzi allegedly changed lanes “into the path of an unknown

vehicle” without looking to see whether the “lane was open” and without signaling properly. (Id.

¶ 17-20). The lane change allegedly caused the vehicle traveling behind Suozzi to strike the rear

of his pedicab. (Id. ¶ 17). The Reagans contend that they suffered serious injuries as a result of

the collision. (Id ¶ 23). Their complaint alleges claims of negligence against both Suozzi and

Boston Rickshaw.

               2.      Insurance Policy

       Atain issued a Commercial General Liability policy to Boston Rickshaw for the period

from April 5, 2013, to April 5, 2014.

       The policy contained a number of exclusions, which provided that the policy’s “insurance

[did] not apply to” various categories of injuries. (Policy at 33). Exclusion (g), in its original

form, was titled “Aircraft, Auto or Watercraft,” and provided that insurance did not apply to:

       ‘Bodily injury’ or ‘property damage’ arising out of the ownership, maintenance,
       use or entrustment to others of any aircraft, ‘auto’ or watercraft owned or operated
       by or rented or loaned to any insured. Use includes operation and
       ‘loading or unloading.’

       This exclusion applies even if the claims against any insured alleged negligence or
       other wrongdoing in the supervision, hiring, employment, training or monitoring
       of others by that insured, if the ‘occurrence’ which caused the ‘bodily injury’ or
       ‘property damage’ involved by the ownership, maintenance, use or entrustment to
       others of any aircraft, ‘auto’ or watercraft that is owned or operated by or rented
       or loaned to any insured.



                                                  2
            Case 1:18-cv-10530-FDS Document 37 Filed 07/02/19 Page 3 of 9



(Id. at 35). The policy defined an “auto” as either “[a] land motor vehicle, trailer or semitrailer

designed for travel on public roads, including any attached machinery or equipment” or “[a]ny

other land vehicle that is subject to a compulsory or financial responsibility law or other motor

vehicle insurance law in the state where it is licensed or principally garaged.” (Id. at 43).

       However, the policy also had a number of endorsements that “change[d] the policy.” (Id.

at 15). One of those endorsements, entitled “AMENDMENT – AIRCRAFT, AUTO OR

WATERCRAFT EXCLUSION,” deleted the original Exclusion (g) and replaced it with the

following language:

       g.       Aircraft, Auto Or Watercraft

                This insurance does not apply to:

                (1)    “Bodily injury” or “property damage” arising out of or in
                       connection with any aircraft or watercraft unless outlined below;

                (2)    “Bodily injury” or “property damage” arising out of or in
                       connection with any “auto” unless as outlined below; or

                (3)    The “loading or unloading” of any aircraft, “auto” or watercraft
                       by any insured.

                This exclusion applies to “bodily injury” or “property damage” arising
                out of any aircraft, “auto” or watercraft, whether or not owned, maintained,
                used, rented, leased, hired, loaned, borrowed or entrusted to others or
                provided to another by any insured.

                This exclusion applies even if the claims allege negligence or other
                wrongdoing in the supervision, hiring, employment, entrustment,
                permitting, training or monitoring of others by an insured.

                This exclusion applies even if the claims against any insured allege
                direct or vicarious liability.

       (Id. at 15).

       B.       Procedural History

       The Reagans filed their complaint in the underlying state civil action on August 30, 2016.

                                                    3
             Case 1:18-cv-10530-FDS Document 37 Filed 07/02/19 Page 4 of 9



Atain filed this declaratory judgment action on March 20, 2018. Atain has moved for judgment

on the pleadings, contending that it has no duty to defend or indemnify defendants.

II.      Analysis

         A.       Ripeness

         As a preliminary matter, the Reagans contend that Atain’s claim for a declaratory

judgment is not yet ripe. In support of that contention, they cite opinions from the Middle

District of Florida and the Southern District of Alabama for the proposition that “[a]n insurer’s

duty to indemnify is not ripe for adjudication unless and until the insured or putative insured has

been held liable in the underlying action.” Pa. Nat’l Mut. Cas. Ins. Co. v. King, 2012 WL

280656 at *5 (S.D. Ala. January 30, 2012); see also Atain Specialty Ins. Co. v. Sanchez, 2018

WL 1991937 at *1 (M.D. Fla. April 27, 2018).1

         It is true that courts frequently hold that an insurer’s duty to indemnify does not become

ripe for adjudication until the underlying lawsuit for liability is resolved. See, e.g., Mid-

Continent Casualty Company v. Delacruz Drywall Plastering & Stucco, Inc., 2019 WL 1093211

(11th Cir. Mar. 8, 2019). The same is not true, however, for an insurer’s duty to defend. Indeed,

courts routinely consider an insurer’s duty to defend ripe for adjudication while the underlying

lawsuit for liability is still pending. See, e.g., Narragansett Bay Ins. Co. v. Kaplan, 146 F. Supp.

3d 364, 372 (D. Mass. 2015) (finding the question of whether an insured owed a duty to defend,

but not the question of whether it owed a duty to indemnify, ripe for adjudication before liability

had been determined in underlying action); see also 16 Couch on Insurance 3d § 227:29


         1
           The Reagans also appear to contend that Atain’s motion is not yet ripe because “discovery has not been
completed.” (Def. Mem. at 5). But because an insurer’s duty to defend is determined by whether “the allegations
in the underlying lawsuit are reasonably susceptible to an interpretation that they state a claim covered by [the]
policy,” the court need not consider anything beyond the complaint in the underlying lawsuit, other than the
language of the policy, which has been attached as an exhibit to the complaint in this case. Scottsdale Ins. Co. v.
Torres, 561 F.3d 74, 77 (1st Cir. 2009).


                                                          4
           Case 1:18-cv-10530-FDS Document 37 Filed 07/02/19 Page 5 of 9



(“[W]hether an insurer has a duty to defend a suit against its insured is generally considered a

controversy ripe for declaratory relief, even when the issue of the insurer’s actual liability in the

underlying suit may not be considered until after a resolution of that suit.”).

        It appears, therefore, that even if the question of the duty to indemnify is not yet ripe for

adjudication, the question of the duty to defend is. Under Massachusetts law, “[i]f an insurer has

no duty to defend, based on the allegation in the plaintiff’s complaint, it necessarily follows that

the insurer does not have a duty to indemnify.” Bagley v. Monticello Ins. Co., 430 Mass. 454,

459 (1999). Accordingly, the Court will consider whether Atain has a duty to defend Suozzi or

Boston Rickshaw.

        B.       Construction of the Exclusion

        The scope of the dispute here depends entirely on whether the Reagans suffered a bodily

injury “arising out of . . . any auto.”2

        In Massachusetts, the interpretation of an insurance contract is generally a question of

law. Home Ins. Co. v. Liberty Mut. Fire Ins. Co., 444 Mass. 599, 601 (2005). Courts are to

“construe the words of the policy according to the fair meaning of the language used, as applied

to the subject matter.” Jacobs v. U.S. Fid. & Guar. Co., 417 Mass. 75, 76 (1994) (citation

omitted). “Moreover, where the words of an insurance contract are plain and free from

ambiguity[,] they must be construed in their usual and ordinary sense.” Id. at 77 (internal

quotation marks and citation omitted). Any ambiguity is to be resolved in favor of the insured

party. Hazen Paper Co. v. U.S. Fid. & Guar. Co., 407 Mass. 689, 700 (1990). “Ambiguity

exists when the policy language is susceptible to more than one rational interpretation.” Brazas



         2
           The awkward phrasing is taken directly from new Exclusion (g), which provides that the insurance does
not apply to “‘bodily injury’ . . . arising out of or in connection with any ‘auto.’”


                                                        5
          Case 1:18-cv-10530-FDS Document 37 Filed 07/02/19 Page 6 of 9



Sporting Arms, Inc. v. Am. Empire Surplus Lines Ins. Co., 220 F.3d 1, 4-5 (1st Cir. 2000).

       Generally, an insurance company “owes a duty to defend [the insured] if the allegations

in the underlying lawsuit are reasonably susceptible to an interpretation that they state a claim

covered by [the] policy.” Scottsdale Ins. Co. v. Torres, 561 F.3d 74, 77 (1st Cir. 2009).

“Conversely, there is no duty to defend a claim that is excluded from coverage.” Id. However,

exclusions are to be read narrowly, and the insurer bears the burden of establishing that an

exclusion applies. Peterborough Oil Co., Inc. v. Great Am. Ins. Co., 397 F. Supp. 2d 230, 237

(D. Mass. 2005).

       Under Massachusetts law, “[t]he phrase ‘arising out of’ must be read expansively,

incorporating a greater range of causation than that encompassed by proximate cause under tort

law.” Finn v. Nat. Union Fire Ins. Co. of Pittsburgh, Pa., 452 Mass. 690, 697 (2008) (quoting

Bagley, 430 Mass. at 457). “Indeed, cases interpreting the phrase ‘arising out of’ in insurance

exclusionary provisions suggest a causation more analogous to ‘but for’ causation, in which the

court examining the exclusion inquires whether there would have been personal injuries, and a

basis for the plaintiff’s suit, in the absence of the objectional underlying conduct.” Bagley, 430

Mass. at 457.

       Exclusion (g), therefore, appears to apply to the Reagans’ alleged injuries, because the

injuries arose directly out of the operation of the automobile, and would not have occurred but

for the collision. Nonetheless, the Reagans make essentially three contentions as to why

Exclusion (g) does not apply to their injuries.

       First, they contend that the exclusion applies only to “autos under the control of Boston

Rickshaw,” and thus does not include the auto that struck the pedicab.

       As noted, the endorsement states that the exclusion applies to bodily injury “arising out



                                                  6
          Case 1:18-cv-10530-FDS Document 37 Filed 07/02/19 Page 7 of 9



of any . . . auto . . . whether or not owned, maintained, used, rented, leased, hired, loaned,

borrowed or entrusted to others or provided to another by any insured.” (emphasis added). The

Reagans essentially interpret the phrase “whether or not” as applying only to the word “owned,”

leaving a clause that effectively reads “arising out of any . . . auto . . . whether or not owned [by

Boston Rickshaw], [that is] maintained, used, rented, leased, hired, loaned, borrowed or

entrusted to others or provided to another [by Boston Rickshaw].”

       In support, the Reagans cite to Minden v. Atain Specialty Ins. Co., 788 F.3d 750, 754 (8th

Cir. 2015). In that case, the district court considered the identical exclusion at issue here and

concluded that it applied only to autos being “operated by or on behalf of [the insured].” Minden

v. Atain Speciality Ins. Co., 2013 WL 5106519 at *8 (E.D. Mo. Sept. 12, 2013). The court

reached that conclusion because, in its view, “[a] layperson . . . could reasonably have thought

that the auto exclusion only excluded coverage for injuries arising out of an auto somehow

connected to the insured.” Id. The Eighth Circuit then affirmed.

       Minden certainly supports the Reagans’ contention. However, Minden was decided

under Missouri law. Under Massachusetts law, what a layperson or an insured could reasonably

have thought or expected an exclusion to have covered is an inquiry only to be made “when [the]

policy language is ambiguous,” not when “the plain language of [an] exclusion unambiguously

precludes coverage.” Certain Interested Underwriters at Lloyd’s, London v. Stolberg, 680 F.3d

61, 69 (1st Cir. 2012) (quoting Finn, 452 Mass. 697-98)).

       The first question, then, is whether the policy language in question is ambiguous. Again,

“ambiguity exists when the policy language is susceptible to more than one rational

interpretation.” Brazas Sporting Arms, 220 F.3d at 4-5. Here, the policy language in question




                                                  7
          Case 1:18-cv-10530-FDS Document 37 Filed 07/02/19 Page 8 of 9



here is susceptible to only one rational interpretation.

       First, the Reagans’ interpretation runs directly counter to the “series-qualifier principle”

of grammatical construction, which provides that a “modifier at the beginning or end of a series

of terms modifies all the terms.” United States v. Laraneta, 700 F.3d 983, 989 (7th Cir. 2012)

(citing Porto Rico Railway, Light & Power Co. v. Mor, 253 U.S. 345, 348 (1920)). That

principle, which “reflects the completely ordinary way that people speak and listen, write and

read,” dictates that the phrase “whether or not” in the exclusion applies to each of the parallel

terms that follow it, not just to the word “owned.” Lockhart v. United States, 136 S. Ct. 958, 970

(2016). And if the phrase “whether or not” applies to each of the terms in the series following it,

the only rational interpretation of the exclusion is that it excludes coverage for injuries arising

from any auto, whether or not that auto is “owned,” whether or not that auto is “maintained,”

whether or not that auto is “used,” etc., by Boston Rickshaw.

       As a result, the Reagans’ interpretation only makes sense if the reader adds words that are

not actually present in the policy. And Massachusetts law is clear that a court interpreting an

insurance policy must “construe the words of the policy according to the fair meaning of the

language used.” Jacobs v. U.S. Fid. & Guar. Co., 417 Mass. 75, 76 (1994) (citation omitted)

(emphasis).

       Finally, the Reagans contend that reading the exclusion to apply to injuries arising out of

any automobile would be “unreasonable,” “absurd,” and “incomprehensible,” and that a

“reasonable insured” that “operat[es] [pedicabs] on [the] public ways” of a busy city such as

Boston “would not expect the Auto Exclusion to apply to autos outside of their control and use,

or to any autos that strike their pedicabs.” (Def. Mem. at 7). Again, however, under

Massachusetts law, what a reasonably insured would “expect” an insurance policy to exclude or



                                                  8
             Case 1:18-cv-10530-FDS Document 37 Filed 07/02/19 Page 9 of 9



cover is only to be considered when the language of the policy is ambiguous. See Stolberg, 680

F.3d at 69. And again, the language here is unambiguous.

         In any event, although “[c]ontracts” under Massachusetts law “are construed . . . to avoid

absurd results,” interpreting the exclusion as covering injuries caused by an automobile would

not be absurd. Sunbelt Financial Group, LLC v. North Reading Hardware and Paint Supply,

Inc., 2009 WL 5910530 at *3 (Mass. Nov. 23, 2009). There is nothing absurd about a general

liability policy that precludes coverage for injuries arising out of automobiles. Indeed, it is

commonplace for insureds to have separate automobile and general liability policies.3

         In short, the allegations in the underlying lawsuit are “not susceptible to an interpretation

that they state a claim covered by [the] policy.” Atain thus has no duty to defend Boston

Rickshaw or Dennis Suozzi . Scottsdale Ins. Co., 561 F.3d at 77. Because the Reagans’ injuries

“[arose] . . . out of an auto,” the exclusion applies, and the policy does not provide coverage for

either defense or indemnity.

III.     Conclusion

         For the foregoing reasons, the motion for judgment on the pleadings of plaintiff Atain

Specialty Insurance Co. is GRANTED.

So Ordered.

                                                                        /s/ F. Dennis Saylor
                                                                        F. Dennis Saylor, IV
Dated: July 2, 2019                                                     United States District Judge




         3
            The Reagans also appear to contend that their injuries did not “arise out” of an auto because Suozzi’s
“unsafe lane change was [an] intervening, independent cause” of their injuries. But Massachusetts law is clear that
simply because “other causes for an injury also may exist does not preclude a determination that the injury arises out
of activities excluded under the policy.” American Home Assur. Co. v. First Specialty Ins. Corp., 73 Mass. App. Ct.
1, 6 (2008).



                                                          9
